Order, entered on November 18, 1963, denying summary judgment unanimously reversed, on the law and on the facts, with $30 costs and disbursements to appellant, and motion granted for the relief demanded in the complaint, with $10 costs. The action is on two promissory notes given in payment for the sale of stock. Execution and delivery are admitted. The defense asserted is an oral agreement that plaintiff would resign as an officer and would procure the *669resignation of another officer. This was not a condition of the sale or delivery of 'the notes. Being at best a condition subsequent, it is not provable by parol (Jamestown Business Coll. Assn. v. Allen, 172 N. Y. 291; Rhinock v. Simms, 226 App. Div. 313, affd. 253 N. Y. 602; Solomon v. Van De Maele, 21 A D 2d 396). No triable issue is raised. Concur—Rabin, J. P., Valente, Stevens, Steuer and Staley, JJ.